 

Exhibit 10.7

 

JetPay Corporation

7450 Tilghman Street

Suite 170

Allentown, PA 18106

 

July 11, 2018

 

VIA FACSIMILE & OVERNIGHT DELIVERY

 

Flexpoint Fund II, L.P.
c/o Flexpoint Ford, LLC

676 N. Michigan Avenue, Suite 3300

Chicago, IL 60611

Facsimile No.: (312) 327-4525

Attention: Charles E. Glew

   Steven M. Michienzi

 

Sundara Investment Partners, LLC

725 Eagle Farm Road

Villanova, PA 19085

Facsimile No.:

Attention: Laurence L. Stone

 

Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Securities
Purchase Agreement dated as of October 18, 2016 (the "Purchase Agreement"), by
and among JetPay Corporation, a Delaware corporation (the "Company"), Flexpoint
Fund II, L.P., a Delaware limited partnership ("Flexpoint"), and Sundara
Investment Partners, LLC, a Delaware limited liability company (“Sundara” and
together with Flexpoint, the “Purchasers”) and that certain letter agreement,
dated March 23, 2017 (the “Letter Agreement”), by and between the Purchasers and
the Company with respect to the Direct Air Matter. On June 28, 2018, the Company
provided notice to the Purchasers (the "Settlement Notice") of the successful
recovery of funds by the Company as a result of its lawsuit against Valley
National Bank, Civil Action No. 2:14-cv-7827 (D. N.J.) (the “Valley National
Matter”). Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.

 

The purpose of this letter agreement is to document an upward adjustment to the
Conversion Price (as defined in the Certificate of Designation) applicable to
the Preferred Stock of the Company held by the Purchasers as a result of the
settlement described in the Settlement Notice. In accordance with the Letter
Agreement (and Section 10.2(d) of the Purchase Agreement), the parties hereby
agree that the Conversion Price applicable to the Preferred Stock of the Company
held by the Purchasers shall be increased to a price per share equal to $2.50
(the "Adjusted Conversion Price"), which increase is being made in respect of
the successful recovery of funds by the Company in the Valley National Matter.

 

Except as provided herein, all other provisions of the Purchase Agreement remain
unchanged and in full force and effect.

 

[Signature page follows]

 

 

 

  

  jetpay corporation         By: /s/ Gregory Krzemien   Name:  Gregory Krzemien
  Its:  Chief Financial Officer  

 

Acknowledged, agreed and accepted   as of the date first written above:        
FLEXPOINT FUND II, L.P.         By: Flexpoint Management II, L.P.     Its:
General Partner         By: Flexpoint Ultimate Management II, LLC     Its:
General Partner         By: /s/ Donald J. Edwards   Name:  Donald J. Edwards  
Its:       Manager         Sundara Investment Partners, LLC         By: /s/
Laurence L. Stone   Name:  Laurence L. Stone   Its:       Chief Executive
Officer  

 

[Signature page to letter agreement re
Valley National Conversion Price Adjustment]

 

 

 

 

